Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species A and 1 (claims 1-18, 21-22) in the reply filed on 11/23/2020 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020. Claims 19-20 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 includes the limitation: “hat-shaped”. It is unclear what shape is being claimed since hats may be of various shapes.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11, 16, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villarreal et al. (US5668452A).
Regarding claims 1, 2, 21, Villarreal et al. teaches a system comprising: a container 108a/b/c structured for containing a chemical solution and for receiving a semiconductor substrate in a wafer cassette 104; and a space filling device 150/104 structured to be received by the container 108a/b/c and at least partially submerged in the chemical solution, the space filling device 150 having a side protrusion element structured to be held by the gripper of the robot 102/402 (reads on claim 2); a robot 102/402 having a gripper that is capable of holding the wafer cassette 104 (see abstract, figures 1-5, column 6, lines 38-54, column 7, lines 4-16, column 14, lines 10-15).
Regarding claims 8-10
Regarding claim 11, Villarreal et al. teaches the limitations of claim 1. Villarreal et al. also teaches in figures 1-4 that the space filling device 104 includes a bottom protrusion element.
Regarding claim 16, Villarreal et al. teaches the limitations of claim 1. Villarreal et al. also teaches in column 11, lines 17-33 that the space filling device 150 may include a surface material of quartz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 3-4, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal et al. (US5668452A).
Regarding claims 3-4, Villarreal et al. and Yao together teach the limitations of claim 2. Villarreal et al. does not explicitly teach the shape of the side protrusion element as in claims 3 and 4. However, Villarreal et al. teaches in figures 4-5 and column 11, lines 33-41 that the sidewall portion is shaped so as to correspond to that of the robot arm permitting a strong mechanical connection for the robot arm to perform a secure lifting and actuation of the space filling device 150. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the side protrusion element may be altered so as to optimize the strength of the mechanical connection between the robot and the space filling device and allow for secure lifting and actuation of the space filling device. Furthermore it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17, Villarreal et al. teaches a system comprising: a wet bench set-up having a chemical tank 108a/b/c, the chemical tank 108a/b/c having an interior space to receive a wafer cassette 104 holding a semiconductor wafer, the interior space having a first volume of space; a liquid chemical solution contained in the chemical tank 108a/b/c; and a volume object 150 capable of having a first portion submerged within the liquid chemical solution (see abstract, figures 1-5, column 6, lines 38-54, column 7, lines 4-16, column 14, lines 10-15). Villarreal et al. .

Claims 5-7, 12-15, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal et al. (US5668452A) as applied to claims 1, 17 and 21 in view of Yao (TW201839889A).
Regarding claims 5, 18 and 22
Regarding claims 6-7, Villarreal et al. and Yao together teach the limitations of claim 5. Villarreal et al. does not teach that the detachable upper portion includes a locking lid. Yao teaches in pages 5-6 of the translation that the detachable upper portion 21 includes a locking lid structured to engage with the sidewall portion (reads on claim 6) and that latch type door locks may also be used to provide a sealing connection (see e.g. groove element 108 disposed on the sidewall portion). Since both Villarreal et al. and Yao teach wafer cassettes and wafer cassette containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the detachable upper portion may comprise a locking lid structured to engage with the sidewall portion via a groove element thereon so as to provide a sealing connection, as shown to be known and conventional by Yao.
Regarding claims 12-15, Villarreal et al. and Yao together teach the limitations of claims 1 and 11. Villarreal et al. does not explicitly teach the particular shapes described in claims 12-15. Yao teaches in page 5 of the translation that the shapes of the wafer cassette and the wafer cassette holder may be determined so as to allow for the easy placement and removal of the wafer cassette into/out of the wafer cassette holder and to minimize the weights of each structure. Since both Villarreal et al. and Yao teach wafer cassettes and wafer cassette containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the space filling device in the modified system may be shaped so as to allow for easy placement and removal of the wafer cassette as well as to minimize the weight of the structure, as shown to be known and conventional by Yao. Furthermore it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711